CRAIL, P. J.
Defendant was convicted of grand theft and he appeals from the judgment and from the order denying his motion for a new trial. Only two points are raised.
Defendant first contends that there is an insufficiency of evidence to sustain the judgment. We have read the briefs and the record and viewing the evidence in the light most favorable to the People, we find that there is substantial evidence to sustain the implied findings of the court.
Defendant finally contends that the court erred in receiving evidence of other similar offenses and in denying his motion to strike such evidence. It is settled law that evidence of the commission of similar offenses by a defendant is admissible for the purpose of showing felonious intent whenever in any case the existence of such intent is material and disputed, and under this rule evidence of prior similar offenses involving the making of similar false pretenses is admissible. (8 Cal. Jur., p. 66, sec. 171, and eases cited.) The evidence complained of came within the rule and no reversible error was committed by the trial court in this regard.
Judgment and order affirmed.
Wood, J., and McComb, J., pro tem., concurred.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on January 16, 1936.